Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mistyurik et al (US 2012/0069118) in view of Neer (US Patent 3,787,267) and Mistyurik et al (US 2002/0023722).
With regards to claim 1, Mistyurik(‘118) discloses a hybrid hand labeler (Abstract) comprising:
A housing (Figures 1 and 2 item 20)
A handle portion (Figures 1 and 2 item 24) comprising a lever (paragraph 58 which discloses a trigger which would be considered a lever)
A driver (paragraph 66)
A print head (paragraph 60)
Mistyurik(‘118) fails to explicitly disclose that the hybrid hand labeler comprises a feed rack.
Neer discloses a labeling machine having a primary and secondary label feed assemblies (Abstract), in the same field of endeavor as Mistyurik(‘118), where the labeling machine comprises a feed rack (Figure 6 item 424).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used a feed rack in Mistyurik(‘118)’s device, as suggested by Neer. The rationale being that, as stated by Neer, it allows to control the feed of labels based on its thickness (column 25 lines 66 – 67 and column 26 lines 1 – 16).
Mistyurik(‘118) and Neer fail to explicitly disclose that the device comprises a multifunction member having a brake surface configured to provide a brake function and a guide surface configured to guide media, the multifunction member being coupled to the housing.
Mistyurik(‘722) discloses a hand-held labeler which is easy to load, clean and service (Abstract), in the same field of endeavor as Mistyurik(‘118) and Neer, where Mistyurik(‘722) discloses a multifunction member having a brake surface configured to provide a brake function and a guide surface configured to guide media, the multifunction member being coupled to the housing (paragraphs 7 and 55).
It would have been obvious to one of ordinary skills in the art to have a multifunction member having a brake surface configured to provide a brake function and a guide surface configured to guide media, the multifunction member being coupled to the housing, as suggested by Mistyurik(‘722), in Mistyurik(‘118) and Neer’s device. The rationale being that, as stated by Mistyurik(‘722), it provides movement control for the label web (paragraph 56).
With regards to claim 2, the teachings of Mistyurik(‘118), Neer and Mistyurik(‘722) are presented above. Additionally Mistyurik(‘118) discloses that the device comprises a supply roll holder for retaining a media (Figure 7 items 312a and 312b, paragraph 70), where activating the lever causes the media to advance in the hybrid hand labeler (paragraphs 63 and 70).
With regards to claim 3, the teachings of Mistyurik(‘118), Neer and Mistyurik(‘722) are presented above. Additionally Mistyurik(‘118) discloses that the labeler comprises a battery (Figure 3 item 135), where activating the lever charges the battery (paragraphs 62 and 63).
With regards to claim 4, the teachings of Mistyurik(‘118), Neer and Mistyurik(‘722) are presented above. Additionally Mistyurik(‘118) discloses an interactive user display, buttons and keyboards (paragraph 67). Mistyurik(‘118), Neer and Mistyurik(‘722) fail to explicitly disclose that the interactive user display comprises a joystick yet one of ordinary skills in the art would appreciate that joysticks and buttons are interchangeable and functionally equivalent.
With regards to claim 5, the teachings of Mistyurik(‘118), Neer and Mistyurik(‘722) are presented above. Additionally Mistyurik(‘118) discloses that the labeler comprises a digital print mechanism and a plurality of downloadable print bands (paragraphs 58 and 67).
With regards to claim 6, the teachings of Mistyurik(‘118), Neer and Mistyurik(‘722) are presented above. Additionally Neer discloses that the feed rack is connected pivotally to the lever (column 25 lines 66 – 67 and column 26 lines 1 – 30).
With regards to claim 7, the teachings of Mistyurik(‘118), Neer and Mistyurik(‘722) are presented above. Additionally Mistyurik(‘118) discloses that the driver further comprises a plurality of gears, a feed wheel, a ratchet wheel and a pawl (as seen in Figure 11).
With regards to claim 8, the teachings of Mistyurik(‘118), Neer and Mistyurik(‘722) are presented above. Additionally Neer discloses that the feed rack further comprises at least one gear section engaging the plurality of gears of the driver (column 25 lines 66 – 67 and column 26 lines 1 – 30).
With regards to claim 9, the teachings of Mistyurik(‘118), Neer and Mistyurik(‘722) are presented above. Additionally Mistyurik(‘118) discloses that the labeler comprises an encoder board and a reflector sensor for sensing a speed of the feed wheel (paragraphs 71, 72 and 74).
With regards to claim 10, Mistyurik(‘118) discloses a hybrid hand labeler (Abstract) comprising:
A housing (Figures 1 and 2 item 20)
An actuator (paragraph 63) comprising a lever (paragraph 58 which discloses a trigger which would be considered a lever) and a sensor (paragraph 72)
A driver (paragraph 66)
A print head (paragraph 60)
Mistyurik(‘118) fails to explicitly disclose that the hybrid hand labeler comprises a feed rack.
Neer discloses a labeling machine having a primary and secondary label feed assemblies (Abstract), in the same field of endeavor as Mistyurik(‘118), where the labeling machine comprises a feed rack (Figure 6 item 424).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used a feed rack in Mistyurik(‘118)’s device, as suggested by Neer. The rationale being that, as stated by Neer, it allows to control the feed of labels based on its thickness (column 25 lines 66 – 67 and column 26 lines 1 – 16).
Mistyurik(‘118) and Neer fail to explicitly disclose that the device comprises a multifunction member having a brake surface configured to provide a brake function and a guide surface configured to guide media, the multifunction member being coupled to the housing.
Mistyurik(‘722) discloses a hand-held labeler which is easy to load, clean and service (Abstract), in the same field of endeavor as Mistyurik(‘118) and Neer, where Mistyurik(‘722) 
It would have been obvious to one of ordinary skills in the art to have a multifunction member having a brake surface configured to provide a brake function and a guide surface configured to guide media, the multifunction member being coupled to the housing, as suggested by Mistyurik(‘722), in Mistyurik(‘118) and Neer’s device. The rationale being that, as stated by Mistyurik(‘722), it provides movement control for the label web (paragraph 56).
With regards to claim 11, the teachings of Mistyurik(‘118), Neer and Mistyurik(‘722) are presented above. Additionally Mistyurik(‘118) discloses that the driver further comprises a plurality of gears, a feed wheel, a ratchet wheel and a pawl (Mistyurik(‘118): as seen in Figure 11). Meanwhile Neer discloses that the feed rack further comprises at least one gear section engaging the plurality of gears of the driver (Neer: column 25 lines 66 – 67 and column 26 lines 1 – 30).
With regards to claim 12, the teachings of Mistyurik(‘118), Neer and Mistyurik(‘722) are presented above. Additionally Mistyurik(‘118) discloses that the labeler comprises an encoder board and a reflector sensor for sensing a speed of the feed wheel (paragraphs 71, 72 and 74).
With regards to claim 13, the teachings of Mistyurik(‘118), Neer and Mistyurik(‘722) are presented above. Additionally Mistyurik discloses an interactive user display, buttons and keyboards (paragraph 67). Mistyurik and Neer fail to explicitly disclose that the interactive user display comprises a joystick yet one of ordinary skills in the art would appreciate that joysticks and buttons are interchangeable and functionally equivalent.
With regards to claim 14, the teachings of Mistyurik(‘118), Neer and Mistyurik(‘722) are presented above. Additionally Mistyurik(‘118) discloses that the labeler comprises a digital print mechanism and a plurality of downloadable print bands that are viewable on the interactive user display and selectable (paragraphs 58 and 67).
With regards to claim 15, the teachings of Mistyurik(‘118), Neer and Mistyurik(‘722) are presented above. Additionally Mistyurik(‘118) discloses that the labeler comprises a control board in communication with the sensor, where the sensor instructs the control board to begin a print process (paragraphs 72 and 98).

Claims 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mistyurik et al (US 2012/0069118) in view of Sleiman (US 2010/0051201) and Mistyurik et al (US 2002/0023722).
With regards to claim 16, Mistyurik(‘118) discloses a method of utilizing a hybrid hand labeler (Abstract) having a housing (Figures 1 and 2 item 20), an actuator (paragraph 63), a drive mechanism (paragraph 66), a print head (paragraph 60), a plurality of downloadable print bands (paragraphs 58 and 67) and a supply roll of media (Figure 7 items 312a and 312b, paragraph 70), the method comprising the steps:
Selecting a desired print band from the plurality of downloadable print bands (paragraphs 58 and 67)
Activating the actuator (paragraph 63)
Advancing the supply roll of media to receive printing from the print head (paragraph 70)
Printing an image from the desired print band on a portion of the supply roll of media (paragraphs 82 and 83).
Mistyurik(‘118) discloses that there are a wide variety of portable printers known in the art (paragraph 3). Mistyurik(‘118) fails to explicitly disclose that the print head is an ink jet head.
Sleiman discloses a hand held labeler (Abstract), in the same field of endeavor as Mistyurik(‘118), where Sleiman discloses that the labeler comprises an ink jet print head (paragraph 19).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the ink jet head, as suggested by Sleiman, in Mistyurik(‘118)’s hand held labeler. The rationale being that, as stated by Sleiman, it allows printing information on labels integrated in a hand held printer in color or monochrome (paragraph 19).
Mistyurik(‘118) and Sleiman fail to explicitly disclose that the device comprises a multifunction member having a brake surface configured to provide a brake function and a guide surface configured to guide media, the multifunction member being coupled to the housing.
Mistyurik(‘722) discloses a hand-held labeler which is easy to load, clean and service (Abstract), in the same field of endeavor as Mistyurik(‘118) and Sleiman, where Mistyurik(‘722) discloses a multifunction member having a brake surface configured to provide a brake function and a guide surface configured to guide media, the multifunction member being coupled to the housing (paragraphs 7 and 55).
It would have been obvious to one of ordinary skills in the art to have a multifunction member having a brake surface configured to provide a brake function and a guide surface configured to guide media, the multifunction member being coupled to the housing, as suggested by Mistyurik(‘722), in Mistyurik(‘118) and Sleiman’s device. The rationale being that, as stated by Mistyurik(‘722), it provides movement control for the label web (paragraph 56).
With regards to claim 19, the teachings of Mistyurik(‘118), Sleiman and Mistyurik(‘722) are presented above. Additionally Mistyurik(‘118) discloses that the labeler comprises a battery (Figure 3 item 135), where activating the actuator charges the battery (paragraphs 62 and 63).
With regards to claim 20, the teachings of Mistyurik(‘118), Sleiman and Mistyurik(‘722) are presented above. Additionally Mistyurik(‘118) discloses that the labeler comprises a control board in communication with the sensor, where the sensor instructs the control board to begin a print process (paragraphs 72 and 98).

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mistyurik et al (US 2012/0069118) in view of Sleiman (US 2010/0051201) as applied to claim 16 above, and further in view of Neer (US Patent 3,787,267).
With regards to claim 17, the teachings of Mistyurik(‘118), Sleiman and Mistyurik(‘722) are presented above. Mistyurik(‘118), Sleiman and Mistyurik(‘722) fail to explicitly disclose that the hybrid hand labeler comprises a feed rack.
Neer discloses a labeling machine having a primary and secondary label feed assemblies (Abstract), in the same field of endeavor as Mistyurik(‘118), Sleiman and Mistyurik(‘722), where the labeling machine comprises a feed rack (Figure 6 item 424).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used a feed rack in Mistyurik(‘118), Sleiman and Mistyurik(‘722)’s device, as suggested by Neer. The rationale being that, as stated by Neer, it allows to control the feed of labels based on its thickness (column 25 lines 66 – 67 and column 26 lines 1 – 16).
With regards to claim 18, the teachings of Mistyurik(‘118), Sleiman, Mistyurik(‘722) and Neer are presented above. Additionally Mistyurik(‘118) discloses that the driver further comprises a plurality of gears, a feed wheel, a ratchet wheel and a pawl (Mistyurik(‘118): as seen in Figure 11). Meanwhile Neer discloses that the feed rack further comprises at least one gear section engaging the plurality of gears of the driver (Neer: column 25 lines 66 – 67 and column 26 lines 1 – 30).

Response to Arguments
Due to Applicant’s amendment, Applicant’s arguments, filed August 16, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mistyurik (US 2002/0023722) as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746